Citation Nr: 0527735	
Decision Date: 10/13/05    Archive Date: 10/25/05

DOCKET NO.  96-50 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to benefits under 38 U.S.C.A. § 1151 for a 
respiratory disability claimed as a result of treatment at a 
Department of Veterans Affairs (VA) facility from March 16, 
1992, to April 16, 1992.



ATTORNEY FOR THE BOARD

K. R. Fletcher








INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1943 to December 1945.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a November 1997 
rating decision by the Chicago, Illinois VA Regional Office 
(RO).  This case was most recently before the Board in March 
2005 when it was remanded for additional development.  
Pursuant to 38 U.S.C.A. § 7107(a) (West 2002) and 38 C.F.R. § 
20.900(c) (2004), the Board has advanced the case on the 
docket.

In July 2005, the veteran testified at a Travel Board hearing 
before the undersigned.  Unfortunately, the tape of the 
hearing was either inaudible or destroyed, and thus a 
transcription could not be made.  In an August 2005 letter 
from the Board, the veteran was notified that a transcription 
of the July 2005 hearing could not be made, and he was 
offered the opportunity to appear for another hearing.  In 
September 2005 he responded that he did not wish to attend 
another hearing.  Therefore, the Board will consider the case 
on the evidence of record.


FINDING OF FACT

The veteran's respiratory disability was not caused or 
worsened by VA treatment from March 16, 1992 to April 16, 
1992.


CONCLUSION OF LAW

The criteria for establishing entitlement to benefits under 
38 U.S.C.A. § 1151 for a respiratory disability claimed as 
due to VA treatment from March 16, 1992 to April 16, 1992 are 
not met.  38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 3.358 
(1997).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)(2005).  The 
VCAA applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App, 103 (2005).

Regarding timing of notice , in Pelegrini, at 120, the United 
States Court of Appeals for Veterans Claims (Court) held that 
where notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing the notice 
prior to the initial AOJ adjudication, instead, the claimant 
has the right to timely content- complying notice and proper 
subsequent VA process.  Here, the initial adjudication 
preceded enactment of the VCAA.  The appellant was provided 
content- complying notice (including, at p. 1, to submit any 
evidence in his possession pertaining to the claim) by letter 
dated in June 2003.  He was given ample time to respond; and 
the claim was subsequently readjudicated.  See January 2004 
Statement of the Case.  

Regarding the duty to assist, the veteran's service medical 
records were presumably destroyed by fire at the National 
Personnel Records Center in 1973.  (However, notably, such 
records are generally not critical in a Section 1151 claim 
because such claims require that current disability be 
related to VA treatment, and not to service.) All available 
pertinent medical evidence identified by the veteran has been 
obtained.  He has been afforded a VA respiratory examination.  
He has not identified any additional evidence that could be 
obtained to substantiate his claim.  Accordingly, the Board 
is satisfied that the RO has complied with VA's duty to 
assist the veteran in the development of the facts pertinent 
to his claim. 

The veteran is not prejudiced by the Board's proceeding with 
appellate review of the merits of the claim at this time.  
Mayfield v. Nicholson, 19 Vet. App. 103(2005).

1151

38 U.S.C.A. § 1151 (West 1991) provides that when a veteran 
suffers injury or aggravation of an injury as a result of VA 
hospitalization or medical or surgical treatment, not the 
result of the veteran's own willful misconduct or failure to 
follow instructions, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or dependency and indemnity compensation, 
shall be awarded in the same manner as if the additional 
disability or death were service-connected.  The regulation 
implementing that statute appears at 38 C.F.R. § 3.358 and 
provides, in pertinent part, that in determining whether 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based is compared with the 
physical condition subsequent thereto.  38 C.F.R. § 
3.358(b)(1).

Compensation is not payable if additional disability or death 
is a result of the natural progress of the injury or disease 
for which the veteran was hospitalized.  38 C.F.R. § 
3.358(b)(2).  Further, the additional disability or death 
must actually result from VA hospitalization or medical or 
surgical treatment and not be merely coincidental therewith.  
38 C.F.R. § 3.358(c)(1), (2).  In addition, compensation is 
not payable for the necessary consequences of medical or 
surgical treatment properly administered with the express or 
implied consent of the veteran or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are those 
which are certain or intended to result from the VA 
hospitalization or medical or surgical treatment.  38 C.F.R. 
§ 3.358(c)(3).

During the pendency of this appeal, Congress amended 38 
U.S.C.A. § 1151, effective for claims filed on or after 
October 1, 1997, to preclude benefits in the absence of 
evidence of VA negligence or an unforeseen event.  Pub. L. 
No. 104-204, § 422(a), 110 Stat. 2926 (1996); see also 
VAOPGCPREC 40-97 (Dec. 31, 1997).  The amended statute is 
less favorable to the veteran's claim; however, since the 
veteran's claim was filed prior to October 1, 1997, it will 
be decided under the law as it existed prior to the 
amendment.  Thus, neither evidence of an unforeseen event nor 
evidence of VA negligence is required here. 

VA hospitalization records note that the veteran was admitted 
in January 1956 after being involved in an automobile 
accident.  At that time, examination of the chest revealed 
inspiratory and expiratory rales and squeaks characteristic 
of chronic bronchitis and possibly asthma.  No respiratory 
distress was noted.  The veteran reported a history of 
tobacco use.  He was discharged later that same month.

The veteran was hospitalized again from August 1957 to 
October 1957 for treatment of fractures sustained in the 
January 1956 automobile accident.  An October 1957 VA 
hospital discharge report notes that examination of the chest 
and lungs were negative, and that a chest X-ray was negative.

Private treatment records dated from December 1991 to January 
1992 note that the veteran was seen for evaluation of an 
extensive infiltrative pattern in the right lung apex.  
Pulmonary tuberculosis was considered a possible diagnosis.

VA hospitalization records dated in January 1992 note that 
the veteran was admitted for a workup for a lung mass after a 
December 1991 private X-ray revealed a mass in the right 
upper lobe.  The veteran reported a history of chronic 
bronchitis.  He also reported having smoked 11/2 packs of 
cigarettes per day for 55 years.  Upon examination, the lungs 
were normal.  Sputum cytology was negative for carcinoma.  He 
was discharged and instructed to return to the pulmonary 
clinic in six weeks. 
From March 16, 1992 to April 16, 1992 the veteran was 
hospitalized at a VA facility where he presented with a right 
upper lung field mass.  A March 1992 VA surgical pathology 
report diagnosed the right upper lobe mass as: necrotizing 
granulomata; AFB stain positive for mycobacteria, and 
anthracotic hilar lymph nodes.  He underwent a right upper 
lobectomy for treatment of granulomatous disease.  He 
developed some partial collapse of his right lower middle 
lung field, for which he was treated with multiple 
bronchoscopies.  He required transfer back to the intensive 
care unit, for approximately 24 hours, for vigorous pulmonary 
toilet.  He subsequently continued to do well.  At the time 
of discharge, he had a well expanded lung; a report of chest 
X-ray in April 1992 noted that the lungs were clear.  

An August 1994 VA examination report notes the veteran's 
history of tuberculosis in 1991, and subsequent lobectomy in 
1992.  He complained that he got short of breath easily.  
Examination of the lungs revealed bronchial breath sounds 
throughout with no wheezing, rhonchi, or rales.  The 
assessment included status post-right upper lobe lobectomy.

VA outpatient treatment records dated in 1995 and 1996 note 
the veteran's ongoing complaints of breathing problems, for 
which he used an inhaler.  He reported that he continued to 
smoke.  In April 1996, it was noted that he had chronic 
obstructive pulmonary disease (COPD) secondary to smoking.  

In January 1997, the veteran submitted a claim for benefits 
under 38 U.S.C.A. § 1151.  He maintained that he has 
respiratory disability due to treatment he received at the 
Houston, Texas VA Medical Center (VAMC) from March 1992 to 
April 1992.  He alleged that the treating physician did not 
have the proper equipment to re-inflate his lung after a 
lobectomy.  He contended that his right upper lobectomy was 
unnecessary; and, as a result of errors made in his 
treatment, he developed severe asthma.

An April 1998 VA respiratory examination report notes the 
veteran's complaints of shortness of breath since undergoing 
a lobectomy in 1992.  He indicated that he became short of 
breath with exertion.  He also complained of a productive 
cough.  He reported currently smoking one pack of cigarettes 
per day.  Upon examination, chest X-ray showed no change from 
1995; there were no active lung infiltrates.  Arterial blood 
gases were normal.  Pulmonary function tests revealed 
moderate to severe obstructive bronchopulmonary ventilatory 
disease.  The diagnoses included: COPD; and status post-right 
upper lobectomy for scar tissue removal.  After reviewing the 
veteran's claims files, the examiner opined that the veteran 
did not have asthma.  He opined that the veteran had COPD as 
a result of his years of tobacco use; therefore, it would be 
hard to show a relationship between the veteran's lobectomy 
and COPD.  A contemporaneous VA pulmonary tuberculosis 
examination report prepared in conjunction with the 
respiratory examination report notes that there was no active 
tuberculosis.  The diagnosis was history of positive purified 
protein derivative per veteran and scarring of right upper 
lobe with status post right upper lobectomy.  The examiner 
opined, "[a]gain, I will note that I do not see any 
relationship between the veteran's surgery and his breathing 
problem."

VA outpatient treatment records dated from 1999 to 2001 note 
ongoing treatment for COPD, asthma, emphysema, and upper 
respiratory infections.  It was recommended that the veteran 
stop smoking.

A November 2003 VA examination report notes that physical 
examination revealed audible breath sounds and rhonchi in the 
bilateral lungs.  The examiner found no evidence that the 
veteran suffered from the residuals of pulmonary 
tuberculosis.  The diagnoses were: status post-partial 
pneumonectomy secondary to fibrous tissue of the right upper 
lobe; emphysema; and history of COPD.  

The veteran currently has a diagnosis of a respiratory 
disability (diagnosed most recently as emphysema; see 
November 2003 VA examination report).  To establish 
entitlement to benefits for such disability under 38 U.S.C.A. 
§ 1151, as a threshold matter he must show that such 
disability was either caused or aggravated by VA treatment.  
The preponderance of the competent medical evidence regarding 
a nexus between VA treatment and the veteran's current 
respiratory disability is against such a finding.  The April 
1998 VA examiner stated that it would be hard to show a 
relationship between the veteran's 1992 lobectomy and his 
current respiratory disability (COPD).  Instead, the VA 
examiner attributed the veteran's current respiratory 
disability to his long history of smoking, and opined "I do 
not see any relationship between the veteran's surgery and 
his breathing problem".  The record is devoid of any 
competent medical evidence to the contrary.  Without evidence 
of disability due to VA treatment, there can be no 
entitlement to benefits under 38 U.S.C.A. § 1151.  


ORDER

Entitlement to benefits under 38 U.S.C.A. § 1151 for 
respiratory disability claimed as a result of treatment at a 
VA facility from March , 1992 to April 16, 1992 is denied.



	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


